ORDER

PER CURIAM:
AND NOW, this 10th day of December, 2003, Francis X. Gavin having been suspended from the practice of law in the *691State of New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated May 20, 2003; the said Francis X. Gavin having been directed on September 25, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Francis X. Gavin is suspended from the practice of law in this Commonwealth for a period of three months, to run consecutive to the suspensions imposed by this Court by Orders dated August 1, 2002, and October 31, 2002, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.